Citation Nr: 1216569	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-06 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent for the period prior to November 18, 2008, and in excess of 50 percent thereafter until January 11, 2011. 

2.  Entitlement to an initial rating for headaches as a residual of traumatic brain injury in excess of 10 percent for the period prior to November 18, 2008, and in excess of 30 percent thereafter. 

3.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury with memory deficits and hypersensitivity to light and sound.   


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from November 2003 to November 2006. 

This appeal comes before the Board of Veterans' Appeals (Board) from June 2007, December 2008, and November 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).   

In September 2011, the Board remanded the appeal to provide an opportunity for a hearing.  The Veteran testified before the Board sitting at the RO in January 2012.  A transcript of the hearing is associated with the claims file.  On the record at the hearing, the Veteran withdrew an appeal of a schedular rating in excess of 70 percent for PTSD effective January 11, 2011.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The appeal is REMANDED to the RO.






REMAND

The Veteran served as a U.S. Army infantryman including combat service in the Southwest Asia Theater of Operations from September 2004 to September 2005.  The Veteran was awarded the Combat Infantryman's Badge.  He contends that his acquired psychiatric and headache disorders and residuals of traumatic brain injuries are more severe than are contemplated by the initial and staged ratings.  

Although the claims file contains sufficient lay and medical evidence of the Veteran's symptoms and diagnoses since January 2008, service treatment records and VA records for the first year after the Veteran's discharge suggest the existence of additional records that may be relevant and necessary to establishing the initial ratings for the disabilities on appeal.  

Service treatment records are silent for any traumatic combat injuries.  Satisfactory lay evidence that an injury was incurred in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304 (d).  The Veteran reported in his claim and to private and VA examiners that he experienced many combat situations including several proximate detonations of improvised explosive devices (IED) and one event involving a friendly fire smoke grenade.  As these events occurred in combat and as his reports are credible, service connection has been granted for the disabilities on appeal.  

Post-deployment service treatment records in the file are very limited.  In a September 2005 Post Deployment Health Questionnaire, the Veteran noted generally that his health was very good and either stayed about the same or improved during the deployment.  He reported no concerns about possible exposures or events that might affect his health.  However, he did report chronic and severe headaches caused by jaw tightening and teeth grinding while sleeping.   In a September 2006 outpatient treatment encounter at a Madigan Army Medical Center clinic, the Veteran reported difficulty falling and staying asleep since returning from deployment as well as decreased appetite, concentration, head shakes, facial tics, nightmares, sensory confusion, nervousness, and hypervigilance.  The military examiner noted that the Veteran had received previous psychiatric treatment and diagnoses and that the details had been uploaded to an electronic records system.  The Veteran was referred for additional mental health examination and treatment.  None of these records have been obtained and associated with the claims file.  Moreover, there is no record of a discharge physical examination in the file that is very unusual for a Veteran of Operation Iraqi Freedom.  Therefore, an additional search for service treatment records for psychiatric care at this Army medical facility is necessary to decide the claim.  38 C.F.R. § 3.159(c)(2011).  

In December 2006, the Veteran sought behavioral health treatment at a VA clinic.  A VA physician at a major medical center noted that he performed a structured telephone examination and found no depressive, anxiety, psychotic, manic, or substance abuse symptoms that required immediate treatment.  The physician noted that he would continue telephone monitoring of the Veteran's mental health status.  In February 2007, a VA nurse at a community based outpatient clinic performed a mental health screening examination and noted the Veteran's reports of stable sleep with medication, nightmares, intrusive flashbacks, and startle effect.  The Veteran denied any previous psychiatric treatment but acknowledged participation in combat action.  The nurse diagnosed PTSD.  Notes of primary care treatment showed the Veteran used sleep aid medication but stopped when he believed it was no longer needed.  In May 2007, a VA social worker noted the Veteran's reports of continued PTSD symptoms but that he was "learning to cope with it."  He reported that he was working full time, and planned to attend college full time in the autumn.  

In April 2007, the Veteran submitted a claim for service connection for several disorders including a mental health disorder.  

In May 2007, the Veteran underwent several compensation and pension examinations for other physical disorders.  In the general medical portion of the examination, a VA physician noted that mental health evaluations were being deferred for separated examinations by a psychiatrist and neurologist.  In June 2007, a VA physician examined the Veteran for neurological disorders and noted the history of exposure to multiple IED blasts and current severe and prostrating headaches once every three months lasting 24 hours with photophobia but no nausea.  However, there is no record in the claims file of a compensation and pension mental health examination.  As these records suggest that additional and more detailed examinations may have occurred in 2007 at the VA community based outpatient clinic or at the major medical center, an additional search for available records is necessary to decide the claim.   38 C.F.R. § 3.159 (c) (2011).    

Finally,  a total disability evaluation on the basis of individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation, if entitlement to the disability upon which TDIU is based has already been found to be service connected.  There is no freestanding TDIU claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).    

In a February 2011 letter, the Veteran's private psychotherapist noted that after three years of treatment, the Veteran's mental health and traumatic brain injury symptoms had become more severe.  Although the therapist encouraged the Veteran to try to maintain his employment and college work, the therapist also recommended that the Veteran not continue work until he gained better control of his emotions and participated in additional psycho-education.  The therapist concluded that the Veteran was unable to continue gainful employment.  In a January 2012 Board hearing, the Veteran suggested that he remained in school and at work but with a record of poor performance and attendance.  Even though the Veteran withdrew an appeal for a schedular rating in excess of 70 percent for PTSD and currently has a combined rating of 90 percent, as a total rating for individual unemployability has been raised in the record, a clarification of the Veteran's current education and occupational status and an adjudication of eligibility for a total rating is necessary. 




Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate service department records of psychiatric examination and treatment and a discharge physical examination (if performed) at Madigan Army Medical Center from September 2005 to November 2006.  Associate any records received with the claims file. 

2.  Request additional records of a VA psychiatric and neurological compensation and pension examination of the Veteran at any time during 2007 at his servicing community based outpatient clinic or major medical center.  Associate any records received with the claims file.  

3.  Request from the Veteran the name, address, and status of his college studies and employment performance including any history of missed or failed classes or employment absences, termination, or inability to perform certain duties.  If the Veteran reports that he is unable to continue school or work, request authorization to obtain school or employment records as indicated and request records to confirm the termination of school or work.  Associate any records received with the claims file.  

4.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claims for increased initial and staged ratings for PTSD, headaches, and the residuals of traumatic brain injury including entitlement to a total rating based on individual unemployability.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim is both critical and appreciated.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

